DETAILED ACTION
Response to Amendment
In the amendment dated 11/9/22, the following has occurred: claims 1, 6, 8, 11, and 13 have been amended; claims 21-22 have been cancelled; and new claims 23-25 have been added.
Claims 1-4, 6-20, and 23-25 are pending.  Claims 1-4, 6-17, and 23-25 are examined in this office action.  This communication is a Final Rejection in response to the "Amendment" and "Remarks" filed on 11/9/22.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-4, 6-17, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 20150188188 (as cited on the IDS), in view of Weicker et al., US 20160380315 (hereinafter, Weicker).
As to Claim 1:	Zhang discloses a battery module, comprising:
	a first cell comprising a first cell anode having a first cell anode active material, and a first cell cathode having a first cell cathode active material, wherein at least 60 wt% of the first cell anode active material is graphite thereof when an entire content of the first cell anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode); and
a second cell comprising a second cell anode having a second cell anode active material, and a second cell cathode having a second cell cathode active material, wherein at least 60 wt% of the second cell anode active material is a lithium titanate oxide when an entire content of the second cell anode active material is considered 100 wt% (see “… lithium titanium oxide, also referred to herein as LTO…”, [0038] – one material would be 100 wt % of the anode),
wherein the battery module includes a plurality of the first cell and at least one of the second cell (see “first and second active material chemistries are different…”, [0008, 0037]), and
the at least one second cell is electrically connected in series to the plurality of the first cell (see “second battery module 28 are connected in series with one another…”, [0041];  “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]; “… battery cell 44a may have a different battery chemistry… than battery cell 44b…”, [0037] – thus, a cell 3 would then have a different battery chemistry than 2 and so on),
lithium metal phosphates (see “… lithium metal phosphates… LiMPO.sub.4… M is Fe, Ni, Mn, or Mg…”, [0038] – one material would be 100 wt % of the cathode).

    PNG
    media_image1.png
    492
    864
    media_image1.png
    Greyscale

	Zhang does not explicitly disclose a specific configuration as claimed above or the cathode active material comprises both Fe and Mn.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Specifically, Zhang teaches that for example, cell 44a can be a different chemistry than cell 44b, which means that a cell 44c or cell 3 can be different from cell 2 and be the same as cell 1.  
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
Zhang does not disclose the cathode active material comprises both Fe and Mn.
However, Zhang does allure to the fact that a compound with Fe and Mn can be formed as Zhang teaches “any one or in combination of these phosphates may be used as the cathode active material”.  Furthermore, in the same field of endeavor, Weicker also disclose a battery system with multiple battery cells having cathode active material comprises LiMO2 [0073] similar to that of Zhang.  Weicker further discloses that the cathode active material can comprise both Fe and Mn in combination or alone.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the lithium metal phosphate of Zhang with lithium metal phosphate with Fe and Mn as taught by Weicker as Weicker teaches that the metal phosphate of Zhang can comprise multiple metals including Mn and Fe as also suggested Zhang [0073].
As to Claim 2:
	Zhang discloses the lithium titanate oxide is Li4Ti5O12 or Li4/3Ti5/3O4 where x = 4/3 or 1.33, y = 5/3 or 1.67, and a = b= c = d = 0 [0038].
As to Claim 3:
	Zhang discloses another of the first cell electrically connected in parallel to each of the plurality of the first cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 4:
	Zhang discloses another of the second cell electrically connected in parallel to each of the second cell (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the
As to Claim 6:
	Zhang discloses a plurality of the second cell electrically connected in series to the plurality of the first cell in an alternating pattern of first cells and second cells, such that none of the first cells in the plurality of the first cells is electrically connected in series to another of the first cell in the plurality of the first cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
	Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 7:
	Zhang discloses another of the first cell electrically connected in parallel to each of the plurality of the first cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]), and
another of the second cell electrically connected in parallel to each of the plurality of the second cells (see “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]).
Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
As to Claim 8:
	Zhang discloses at least 51 wt% of the first cell cathode active material is a lithiated phosphate compound (see “lithium metal phosphates… LiMPO.sub.4…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 9:
	Zhang discloses the battery module is configured to balance each of the first cell and the second cell based on its state of charge, such that, when the battery module is balanced, each of the first cell and the second cell reaches the same state of charge (see “… perform load balancing between the battery modules 28 and 30, determine a state of charge of each battery…”, [0033] – note that since the battery module of Zhang is capable to performing balancing voltage/load/charge s to reach a certain state of charge for each battery, it is capable of performing the function above.  Furthermore, While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78,44 USPQ2d 1429,1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 2l2-l3, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844,847, 120 USPQ 528, 531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  (Also see MPEP 2173.05(g) Functional Limitations).
As to Claim 10:
	Zhang discloses the battery module is configured to determine the state of charge based on a voltage of the second cell (see “… the voltage window the first battery module may be determined by a state of charge (SOC) range... the second battery module is considered to be “voltage matched” to the firs battery module when the overlap of the voltage profile and the voltage window occurs in a desired SOC range in which the second battery module is operated…”, [0022, 0023, 0033, 0040]).
As to Claim 11:
	Zhang discloses at least 51 wt% of the first cell cathode active material is a lithiated phosphate when an entire content of the first cell cathode active material is considered 100 wt%, and the lithiated phosphate is a compound according to the following formula (A):
Li1+xM1aXbPOx formula (A);
wherein, in formula (A), M1 is at least one selected from the group consisting of Fe, Mn and Co; X is at least one transition metal selected from the group consisting of Ni, V, Y, Mg, Ca, Ba, Al, Sc and Nd; 0<x<0.15; a>0; b=>0; and a+b=1 (see “… lithium metal phosphates… LiMPO.sub.4… M is Fe, Ni, Mn, or Mg…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 12:
	Zhang discloses the first cell cathode active material further comprises a compound according to formula (B):
Li1+xNiaM2dO2 formula (B);
wherein, in formula (B), M2 is at least one selected from the group consisting of Co, Al and Mn; 0<x<0.15; a>0; d>0; and a+d=1 (see “… a combination of cathode active material… lithium metal phosphates… LiMPO.sub.4… M is Fe, Ni, Mn, or Mg…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 13:
	Zhang discloses the first cell cathode electrode active material is lithium metal phosphate (see “… lithium metal phosphates… LiMPO.sub.4… M is Fe, Ni, Mn, or Mg…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 14:
	Zhang discloses a battery system, comprising:
	a first battery module which is the battery module according to claim 1 (see claim 1 above); and
a second battery module, the second battery module comprising a plurality of second battery module cells electrically connected in series (see “second battery module 28 are connected in series with one another…”, [0041]; “Each battery module may include multiple battery cells (e.g., connected with one another in series, in parallel, or a combination thereof… a 12 V lithium ion battery may include six in-series lithium nickel manganese cobalt oxide…” [0021]).
wherein
the first battery module is connected in series with the second battery module (see “second battery module 28 are connected in series with one another…”, [0041]),
each of the second battery module cells comprises a second module anode having a second module anode active material, and a second module cathode having a second module cathode active material (see “… lithium titanium oxide, also referred to herein as LTO…”, [0038] – one material would be 100 wt % of the anode),
at least 60 wt% of the second module anode active material is graphite, Si, SiOx, or a blend thereof when an entire content of the second module anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode),
at least 51 wt% of the second module cathode active material is a lithiated phosphate when an entire content of the second module cathode active material is considered 100 wt%, and the lithiated phosphate is a compound according to the following formula (A):
Lit+xM1aXpPO4 formula (A);
wherein, in formula (A), M1 is at least one selected from the group consisting of Fe, Mn and Co; X is at least one transition metal selected from the group consisting of Ni, V, Y, Mg, Ca,
Ba, Al, Sc and Nd; 0<x<0.15; a>0; b>0; and a+b=1 (see “lithium metal phosphates… LiMPO.sub.4…”, [0038] – one material would be 100 wt % of the anode).
As to Claim 15:
	Zhang discloses the battery system comprises a plurality of the second battery module and first battery module [0021].  However, Zhang does not disclose that there is one and only one of the first battery module.
	However, Zhang does teach that a single module or multiple modules can come together in different arrangement as to form a battery system and to sufficient store and/or distribute electrical power having the desired load [0021, 0041, 0058].
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, or in combination having only one of certain module and multiple of other module as to effectively achieve the desired electrical power [0021].
As to Claim 16:
	Zhang discloses the battery module is configured to determine the state of charge based on a voltage of the second cell (see “… the voltage window the first battery module may be determined by a state of charge (SOC) range... the second battery module is considered to be “voltage matched” to the firs battery module when the overlap of the voltage profile and the voltage window occurs in a desired SOC range in which the second battery module is operated…”, [0022, 0023, 0033, 0040]).
As to Claim 17:
	Zhang discloses the battery system, comprising:
	A plurality of the battery module according to claim 7 connected in series (see claim7 above; “second battery module 28 are connected in series with one another…”, [0041]; “Each battery module may include multiple battery cells (e.g., connected with one another in series, in parallel, or a combination thereof… a 12 V lithium ion battery may include six in-series lithium nickel manganese cobalt oxide…” [0021]).
As to Claim 24:
Zhang discloses the at least 60 wt% of the first cell anode active material is graphite thereof when an entire content of the first cell anode active material is considered 100 wt% (see “graphite… the anode active material may include any one or a combination of these and other active materials…”, [0038] – one material would be 100 wt % of the anode), but Zhang does not disclose the active material comprises silicon or SiOx.
In the same field of endeavor, Weicker also disclose a battery system with multiple battery cells having negative electrode including graphite [0076] similar to that of Zhang.  Weicker further discloses that the negative electrode can comprise silicon alone or in combination [0076].
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the graphite of Zhang with silicon as taught by Weicker as Weicker teaches that both graphite and silicon are equivalent for being a negative electrode active material.
As to Claim 25:
	Zhang discloses a second cell electrically connected in series to the first cell (see “second battery module 28 are connected in series with one another…”, [0041];  “... multiple battery cells 44 having a same chemistry may be connected with one another in parallel, and then connected with one or more battery cells 44 having a different chemistry…” [0041]; “… battery cell 44a may have a different battery chemistry… than battery cell 44b…”, [0037] – thus, a cell 3 would then have a different battery chemistry than 2 and so on). 
Zhang does not explicitly disclose a specific configuration as claimed above.
	However, Zhang does disclose that the plurality of cell can be connected in parallel and plurality of second cells can be connected to the first plurality of cells in series.  Specifically, Zhang teaches that for example, cell 44a can be a different chemistry than cell 44b, which means that a cell 44c or cell 3 can be different from cell 2 and be the same as cell 1.  
Thus, it would have been obvious to a person skilled in the art before the effective filing date of the instant application to connect the plurality of batteries in series, in parallel, roc in combination as to effectively achieve the desired electrical power [0021].
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 20150188188 (as cited on the IDS) in view of Weicker, as applied to Claim 2 above, and further in view of WO 2017042956 (hereinafter, WO’956).
Zhang discloses the lithium titanate oxide is Li4Ti5O12 or Li4/3Ti5/3O4 where x = 4/3 or 1.33, y = 5/3 or 1.67, and a = b= c = d = 0 [0038], but Zhang does not disclose a lithium titanate having niobium as the metal.
In the same field of endeavor, WO’956 also discloses a negative electrode active material having lithium titanite composite oxide (pg 9) similar to the negative electrode active material of Zhang.   WO’956 further discloses that the negative electrode active material can comprised LiTiNbO5 and it may be used instead of lithium titanite composite oxide (Pg. 9).
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the lithium titanate composite oxide of Zhang with LiTiNbO5 as taught by WO’956 as WO’956 teaches that both lithium titanate composite oxide and lithium titanate composite oxide having Ramsdel type structure are equivalent for being a negative electrode active material.


Response to Arguments
Applicant's arguments filed 5/2/22 have been fully considered but they are not persuasive.
	Applicant’s first argument is that Zhang does not anticipated or render obvious the claim as Zhang does not disclose an alternative of a first cell having graphite and a second cell having lithium titanium oxide.  However, as shown above, Zhang discloses in paragraph 0041 that the multiple battery cells with the same chemistry can be connected with one another, or one or more battery cells having different chemistry.  Zhang further discloses in paragraph 0037 that a first cell 44a can have a different battery chemistry when connected to an adjacent cell 44b, which can then be different from a battery cell 44c as shown in Figure 3.   Thus, Zhang has clearly established that the reference readily envisage the claimed arrangement of alternating a first battery with a second battery to form a battery module.

    PNG
    media_image1.png
    492
    864
    media_image1.png
    Greyscale

Furthermore, a reference disclose can anticipate a claim even if the reference does not describe “the limitations arranged or combined as in the claim, if a person skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination.”
Applicant’s second contention is that Zhang does not disclose the cathode active material comprises both Fe and Mn.
However, Zhang does allure to the fact that a compound with Fe and Mn can be formed as Zhang teaches “any one or in combination of these phosphates may be used as the cathode active material”.  Furthermore, in the same field of endeavor, Weicker also disclose a battery system with multiple battery cells having cathode active material comprises LiMO2 [0073] similar to that of Zhang.  Weicker further discloses that the cathode active material can comprise both Fe and Mn in combination or alone.
It would have been obvious to a person skilled in the art before the effective filing date of the instant application to substitute the lithium metal phosphate of Zhang with lithium metal phosphate with Fe and Mn as taught by Weicker as Weicker teaches that the metal phosphate of Zhang can comprise multiple metals including Mn and Fe as also suggested Zhang [0073].
For the reasons above, applicant's arguments have been fully considered but they are not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242. The examiner can normally be reached Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723